Citation Nr: 1035465	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-42 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a fracture of the right second metatarsal.  

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected fracture 
of the right second metatarsal.

3.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected fracture of the 
right second metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from October 2000 to March 
2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The case was remanded by the Board in February 2008. 


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a fracture of 
the right second metatarsal are manifested by tenderness to 
palpation over the metatarsal joints of the toes and normal 
motion of the toes.   

2.  The Veteran does not have a right knee disability that is 
attributable to military service, or was caused or made worse by 
a service-connected disability.  

3.  The Veteran does not have a low back disability that is 
attributable to military service, or was caused or made worse by 
a service-connected disability.  


CONCLUSIONS OF LAW

1.   The criteria for a compensable evaluation for residuals of a 
right great toe injury have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5283 (2009).  

2.  The Veteran does not have a right knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service, and a right knee disability is not 
proximately due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009); 38 C.F.R. § 3.310 (2006).
3.  The Veteran does not have a lower back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service, and a lower back disability is not 
proximately due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in January 2002, January 2003, 
February 2004, and April 2008; a rating decision in April 2003; 
and a statement of the case in October 2004.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claims, evidence considered, pertinent laws and 
regulations, and reasons for the decisions.  VA made all efforts 
to notify and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims by 
the RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
November 2009 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where entitlement to compensation has already been 
established and an increase in the assigned rating is at issue, 
it is the present level of disability that is of primary concern.  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 7. 
Vet. App. 55 (1994).  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  
505 (2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

All potentially applicable diagnostic codes must be considered 
when evaluating disability.  However, care must be taken not to 
evaluate the same manifestations of disability under more than 
one applicable code.  That would constitute pyramiding.  38 
C.F.R. § 4.14 (2009).  Where, however, separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  When applying the rating schedule, it is 
not expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2009).  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2009).  The 
use of terminology such as severe by VA examiners and others, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2009).  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2009).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).

Service medical records associated with the claims file show 
treatment for right foot pain.  

Private treatment records from K. Hensleigh, M.D., include an x-
ray of the right foot dated in June 2001, which found no fracture 
or dislocation and no degenerative changes.  

Private treatment reports from Choctaw Urgent Care include a 
November 2001 x-ray of the right foot which found a healed stress 
fracture of the second right metatarsal.  

Private treatment reports from the Kirklin Clinic dated from July 
2001 to November 2001 show treatment for a fracture of the second 
metatarsal of the right foot and a diagnosis of probable Morton's 
neuroma of the second and third interspace of the right foot.  In 
July 2001, physical examination found diffuse tenderness on the 
plantar aspect of the mid-foot between the second and third 
metatarsals and a normal sensory examination.    

An April 2002 nerve conduction study of the right lower extremity 
was reported to be normal.  

VA outpatient treatment reports show that the Veteran reported a 
painful area on the right foot under the second and third 
metatarsals.  A July 2003 x-ray of the right foot was negative.  
The Veteran was diagnosed with Morton's neuroma in August 2003.  
The Veteran's treating physician indicated in a February 2004 
letter that the Veteran suffered from numbness and tingling in 
her right foot and was under care for polyarthropy.  In July 
2004, the Veteran was noted to have bilateral pes planus, but 
there was no evidence of any malunion of the fractures.  The 
Veteran also had early bilateral hallus valgus, worse on the 
left.  An August 2005 x-ray of the right foot was reported to be 
normal.  A February 2005 ultrasound of the right food revealed no 
sonographic signs of Morton's neuroma.  The Veteran reported 
right foot pain in October 2005.  Physical examination found that 
the second and third metatarsals on the right foot were tender to 
palpation.  There was no evidence of inflammation, synovitis, or 
swelling.  The Veteran was assessed with metatarsalgia and the 
examiner noted that there was no clear diagnosis for the 
Veteran's pain.  A May 2008 letter from the Veteran's treating 
physician indicated that the Veteran was being treated for 
peripheral neuropathy of the right foot.  

A letter from J. Abbott, M.D., of the University of Alabama at 
Birmingham indicates that the Veteran was being treated for 
complications of a right foot injury sustained in service.  Dr. 
Abbott stated that the Veteran suffered from pain over the dorsum 
of her right foot.  Dr. Abbott indicated that laboratory, 
neurologic testing, and imaging of the foot had not disclosed a 
definitive diagnosis to explain the pain.  Dr. Abbott reported 
that he believed the Veteran's pain was neuropathic.

At a February 2002 VA examination, the Veteran reported right 
foot pain, discoloration of the foot, and swelling of the foot.  
The Veteran indicated that she broke her right foot in three 
places while in service.  She reported that she was not working 
due to her foot pain.  Physical examination of the right foot 
revealed no discoloration.  There was tenderness to palpation 
over the metatarsal joints of the toes.  The Veteran had normal 
motion of her toes and full range of motion of the right ankle.  
There was no rigidity or spasm, no circulatory disturbance, no 
swelling or callus, and no loss of strength.  X-rays of the right 
foot revealed hallux valgus deformity and possible pes planus.  

At a June 2009 VA examination the Veteran reported pain, 
swelling, stiffness, fatigability, weakness, and lack of 
endurance.  She denied flare-ups and reported that she was unable 
to walk more than a few yards.  She indicated that she used a 
cane and orthotic inserts.  Physical examination of the right 
foot found no evidence of instability, weakness, or abnormal 
weight bearing.  The examiner indicated that there was evidence 
of painful motion and tenderness.  There was no evidence of 
malunion or nonunion of the tarsal/metatarsal bones, muscle 
atrophy of the foot, skin or vascular foot abnormality, or other 
muscle atrophy of the foot.  The examiner reported that the 
Veteran's gait was normal.  X-rays showed moderate hallux valgus 
deformity and mild degenerative spurring involving the right 
metatarsophalangeal joint.  The Veteran indicated that she was 
employed full-time in security and had missed twenty weeks of 
work due to foot pain.  The examiner noted that the Veteran's 
disability had significant effects on her occupation because she 
had difficulty following instructions and problems with lifting 
and carrying.  

The Veteran's residuals of a fracture of the right second 
metatarsal are rated 10 percent under to Diagnostic Code 5283.  
Under that diagnostic code, a 10 percent disability rating is 
warranted for moderate malunion of or nonunion of the tarsal or 
metatarsal bones, a 20 percent rating is warranted if the 
condition is moderately severe, and a 30 percent rating is 
warranted if the condition is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2009).  

The Board finds that the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for the Veteran's 
residuals of a fracture of the right second metatarsal.  Although 
there is evidence of painful motion and tenderness to palpation 
over the metatarsal joints of the toes, and the treatment reports 
and VA examinations of record show complaints of right foot pain, 
the evidence does not show gross deformity.  Furthermore, range 
of motion of the toes was within normal limits.  Moreover, the 
Veteran's gait was described as normal by the June 2009 VA 
examiner.  Therefore, the Board finds that the overall disability 
picture is not consistent with a moderately severe functional 
impairment or disability.  In the absence of limitation of 
motion, the Board finds that a moderately severe disability is 
not shown.  Accordingly, the claim must be denied.  

While the Board has considered whether an increased rating would 
be in order under other relevant diagnostic codes, the Board 
finds that the criteria for a rating in excess of 10 percent for 
the residuals of a fracture of the right second metatarsal are 
not met.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5281, 
5282, 5284 (2009).  The evidence does not show that the Veteran 
suffers from bilateral weak foot (Diagnostic Code 5277), acquired 
pes cavus (Diagnostic Code 5278), unilateral hallux rigidus 
(Diagnostic Code 5281), hammer toe (Diagnostic Code 5282), or any 
other foot injuries (Diagnostic Code 5284).  Therefore, the Board 
finds that the Veteran is not entitled to a higher or separate 
evaluation under Diagnostic Codes 5277, 5278, 5281, 5282, 5284.  
38 C.F.R. § 4.71a (2009).

With regard to Diagnostic Codes 5276 (acquired flatfoot), 5279 
(anterior metatarsalgia or Morton's disease) and 5280 (unilateral 
hallux valgus), although the evidence shows various diagnoses 
including Morton's neuroma, metatarsalgia, possible pes planus, 
and hallux valgus, there is no evidence that any of those 
disabilities are related to the Veteran's service-connected 
residuals of a fracture of the right second metatarsal.  
Consequently, the Board finds that the Veteran is not entitled to 
any separate rating under Diagnostic Codes 5276, 5279, or 5280 
because those disabilities are not shown to be service-connected 
or part of the service-connected residuals of the fracture of the 
right second metatarsal.

The Board has also considered the provisions regarding additional 
loss of function due to pain, excess motion, weakened motion, 
incoordination, fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, an 
increased rating for the Veteran's residuals of a fracture of the 
right second metatarsal is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
Veteran's symptoms are supported by pathology consistent with the 
assigned 10 percent rating, and no higher.  The Veteran has 
complained of pain and numbness on numerous occasions.  However, 
the effect of the pain in the Veteran's right foot is 
contemplated in the currently assigned 10 percent disability 
rating under Diagnostic Code 5283.  The Veteran's complaints do 
not, when viewed in conjunction with the medical evidence, tend 
to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
rating.  The June 2009 VA examiner specifically indicated that 
there was no objective evidence of instability, weakness, or 
abnormal weight bearing.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher initial rating 
for the Veteran's residuals of a fracture of the right second 
metatarsal.

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for extraschedular 
consideration is a finding on the part that the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for the service-connected disability at 
issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); 
Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 
3.321(b)(1) (2009).  Factors for consideration in determining 
whether referral for an extraschedular rating is necessary 
include marked interference with employment or frequent periods 
of hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun v. Peake, 22 
Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2009).  The Board 
finds that referral is not appropriate in this case.  The Board 
notes that this disability has not been shown to markedly 
interfere with employment beyond that contemplated in the 
assigned rating, to warrant frequent periods of hospitalization, 
or to otherwise render impractical the application of the regular 
schedular standards.  While the Veteran has reported at her 
February 2002 VA examination that she was unable to work due to 
her right foot pain, she reported at her most recent examination 
that she was employed full-time.  She indicated that she missed 
20 weeks of work due to her right foot disability and the 
examiner indicated that the that her right foot disability had a 
significant effect on her occupation due to difficulty following 
instructions and problems with lifting and carrying.  It is 
unclear how a right foot disability would impact the Veteran's 
ability to follow instructions.  Moreover, it appears that the 
examiner may have indicated that the Veteran's missed twenty 
weeks of work when in fact the Veteran actually missed twenty 
days.  Even assuming the Veteran's right foot disability 
interfered with her occupation to the extent that she missed 
twenty weeks of work, the objective symptomatology of the 
disability simply does not support a finding of marked 
interference with the Veteran's employment due solely to her 
residuals of a right foot metatarsal fracture.  Additionally, the 
record does not show that the disability results in frequent 
periods of hospitalization.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. 
App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that a Veteran had 
a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such evidence 
must be medical unless it relates to a condition as to which lay 
observation is competent.  

If chronicity is not shown, service connection may still be 
established if the condition is noted during service or during an 
applicable presumptive period, and if competent evidence, either 
medical or lay, depending on the circumstances, relates the 
present condition to pertinent symptomatology experienced since 
service.  38 C.F.R. §3.303(b) (2009); Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection is 
warranted for disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(2009).  This includes any increase in disability that is 
proximately due to or the result of a service-connected disease 
of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran claims that he has a right knee disability and a low 
back disability secondary to his service-connected residuals of a 
fracture of the right second metatarsal.    

The available service medical records do not show any complaints, 
findings, or treatment for any right knee or low back 
disabilities.  

Private treatment reports from Choctaw Urgent Care dated from 
November 2001 to May 2002 show reports of back pain and muscle 
spasm and right knee pain.

Private treatment reports from Kirklin Clinic dated from July 
2001 to November 2001 include reports of right knee pain.  An 
October 2001 x-ray of the right knee was normal.    

VA outpatient treatment reports dated from February 2002 to July 
2009 reveal complaints of right knee and low back pain.  A March 
2002 x-ray of the lumbar spine was within normal limits.  A March 
2006 x-ray of the lumbar spine found minimal degenerative change 
with no acute abnormality seen.  

At a February 2002 VA examination, the Veteran reported right 
knee pain and lower back pain due to her right foot symptoms.  
Physical examination of the right knee revealed that the knee was 
normal in appearance.  There was no effusion present and negative 
drawer sign for the knee.  There was tenderness with palpation 
over the insertion of her posterior thigh muscles.  Physical 
examination of the spine found lower back tenderness over her 
musculature.  She had full range of motion of the dorsal lumbar 
spine.  There was no evidence of disc disease.  X-rays of the 
right ankle and lumbar spine were normal.  The examiner diagnosed 
the Veteran with right knee pain secondary to muscle spasm and 
back pain secondary to muscle spasm.  

At a June 2009 VA examination, the Veteran reported right knee 
pain due to a cyst behind the knee.  Physical examination of the 
right knee revealed a normal gait and no crepitus, no mass behind 
the knee, no clicks or snaps, no grinding, no instability, and no 
patellar or meniscus abnormality.  X-rays of the right ankle 
found no significant abnormality.  A magnetic resonance imaging 
(MRI) of the right knee found a small amount of joint effusion 
and a mild intrasubstance tear of the posterior horn medial 
meniscus.  The Veteran reported that her back pain started with 
the use of crutches for her foot injury.  She indicated that her 
back locked up and she had muscle spasms, radiating pain, and 
numbness.  Physical examination found no spasm, atrophy, 
guarding, pain with motion, tenderness, weakness, muscle spasm, 
localized tenderness, or guarding severe enough to be responsible 
for abnormal gait or spinal contour.  Detailed motor examination 
and sensory examinations were normal.  An MRI of the 
thoracolumbar spine revealed a small central right paracentral 
disc protrusion at L4-5 with probable impingement of the proximal 
right L5 nerve root in the right lateral recess.  The examiner 
indicated that the Veteran's right knee and low back disorders 
were not caused by or a result of her service or service-
connected fracture of the right second metatarsal.  The examiner 
indicated that the rationale for the opinion was that internal 
derangement of the knee may result from trauma or degenerative 
processes and a twisting or hyperflexion event is the usual cause 
of meniscal tears.  The examiner stated that there was no 
evidence of support injury to the knee.  The examiner noted that 
there was no evidence-based literature to support a metatarsal 
injury as being the cause of or related to knee injury (meniscal 
tear) or lower back/spine injury (disc protrusion).  

In considering the evidence of record and the laws and 
regulations, the Board concludes that the Veteran is not entitled 
to service connection for a right knee or low back disability.  
The Veteran's service medical records do not document any 
complaints, findings, or treatment for either a right knee or low 
back disability.  Additionally, while the competent medical 
evidence of record shows that the Veteran has been diagnosed with 
right knee pain, low back pain, a right meniscal tear, and disc 
protrusion, the only medical opinion of record indicates that the 
Veteran's right knee and low back disorders were not caused by or 
as a result of her service or service-connected fracture of the 
right second metatarsal.  The examiner provided a detailed 
rationale for that opinion.  In the absence of a competent 
medical opinion that the Veteran's claimed right knee and low 
back disabilities are related to her military service or service-
connected residuals of a fracture of the right second metatarsal, 
service connection must be denied.  

The Board acknowledges the Veteran's contention that she 
currently has a right knee and a low back disability as a result 
of her service-connected residuals of a fracture of the right 
second metatarsal.  The Veteran can attest to factual matters of 
which she had first-hand knowledge.  Washington v. Nicholson, 19 
Vet. App. 362 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran 
is competent to report what comes to her through her senses, she 
does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 
(1994).  While she is competent to report symptomatology related 
to her claimed disabilities and her testimony in that regard is 
entitled to some probative weight, she is not competent to 
provide an opinion on the etiology of those disorders.  The 
competent medical evidence shows that the Veteran's right knee 
and low back disabilities are not etiologically related to his 
military service or to service-connected residuals of a fracture 
of the right second metatarsal.  The Board ultimately finds the 
competent medical evidence to be more persuasive than the 
Veteran's lay contentions as to the etiology of her claimed 
disorders.    

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's right knee and low 
back disabilities were incurred in service or caused or 
aggravated thereby or are related to a service-connected 
disability.  Therefore, the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2009).




ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fracture of the right second metatarsal is denied.  

Entitlement to service connection for a right knee disability, to 
include as secondary to service-connected fracture of the right 
second metatarsal, is denied.

Entitlement to service connection for a low back disability, to 
include as secondary to service-connected fracture of the right 
second metatarsal, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


